Judd, J.:
These cases come to this court by appeal from the first district court at Ogden city, and involve the validity of an ordinance of said city, adopted by its council November 22, 1888. Elaborate arguments have been made by the counsel for the respective sides, to which we have listened with much care, and to which we have given full consideration. In the view we have taken of the case, it becomes unnecessary that we should extend this opinion. The learned judge before whom ■ the cases were heard in the court be*160low has prepared a most careful and elaborate opinion, which, in our judgment, covers all the points in the cases. With this opinion we are entirely satisfied, and are content to adopt the same as the opinion of this court. The result is that the judgment of the lower court in these cases is in all things affirmed and the appeals dismissed.
Sandeord, C. J., concurred.